Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 12 and 13 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Yanoma (JP 2015137387, hereinafter Yanoma).
	With respect to claim 1, Yanoma discloses a valve system to control flow of gas (fig. 2), the valve system comprising; a primary flow line (see below); a first gas source flow line (see below) fluidly coupled to the primary flow line through a first gas source valve (V1); and a second gas source flow line (see below) fluidly coupled to the primary flow line through a second gas source valve (V2), the first gas source valve and the second gas source valve being positioned in series within the primary flow line (para 0013; valves are connected in series).          


                    

[AltContent: rect][AltContent: rect]
[AltContent: arrow]             
[AltContent: arrow][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    202
    383
    media_image1.png
    Greyscale


With respect to claim 2, Yanoma discloses the valve system of claim 1, wherein the first gas source valve and the second gas source valve are configured to be in a normally open position with respect to the primary flow line (para 0014; different valves can be opened with respect to the primary flow line).
With respect to claim 5, Yanoma discloses the valve system of claim 1, wherein a first gas source is configured to be fluidly coupled with the first gas source flow line (fig. 2; first Cylinder couples to first gas source flow line) and a second gas source is configured to be fluidly coupled with the second gas source flow line (second cylinder couples to the second gas source flow line) .
With respect to claim 12, Yanoma discloses the valve system of claim 1, wherein the primary flow line is fluidly coupled to an inlet port of a processing chamber (para 0013; entrance of chamber 5), and the processing chamber further comprises an outlet port (para 0013; exhaust port) with a vacuum pump fluidly coupled to the outlet port (para 0013; pump connected to exhaust port) and configured to pump gas out of the processing chamber (para 0013).
With respect to claim 13, Yanoma discloses the valve system of claim 1, wherein


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4  and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yanoma in view of COBB et al. (US 2012/0097266, hereinafter Cobb).
With respect to claim 3, Yanoma discloses the valve system of claim 1, wherein the first gas source valve comprises a three-way valve (para 0014; three way-valve system).
Yanoma does not explicitly disclose that wherein the second gas source valve comprises a two-way valve.

Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Yanoma’s method by adding Cobb’s disclosure in order to adjust the gas flow according to specific requirements. 
With respect to claim 4, Yanoma/Cobb discloses the valve system of claim 3, 
wherein the second gas source valve is positioned upstream within the primary flow line with respect to the first gas source valve (merely having different positions/adjustment of the valves is not critical).
With respect to claim 18, Yanoma discloses a method of distributing gas into a processing chamber (5 of fig. 2), comprising: 
providing  a providing a first gas (para 0013) to the processing chamber through a first gas source valve (V1) that fluidly couples a first gas source flow line (see below) to a primary flow line (see below); and providing a second gas (para 0013) to the processing chamber through a second gas source valve (V2) that fluidly couples a second gas source flow line (see below) to the primary flow line, the first gas source valve and the second gas source valve being positioned in series within the primary flow line (para 0013; valves are connected in series).         
                   
[AltContent: rect][AltContent: rect]
[AltContent: arrow]             
[AltContent: arrow][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    202
    383
    media_image1.png
    Greyscale


Yanoma does not explicitly disclose positioning a substrate upon a substrate support within the processing chamber.
In an analogous art, Cobb discloses positioning a substrate upon a substrate support within the processing chamber (para 0029; substrate support 216 for supporting a substrate s in the process chamber 214).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Yanoma’s method by adding Cobb’s disclosure in order to hold the substrate in a chamber for semiconductor processing.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yanoma in view of Ngo et al. (US 2008/0251137, hereinafter Ngo).
With respect to claim 6, Yanoma discloses the valve system of claim 5.
Yanoma does not explicitly disclose wherein the first gas source comprises a reactant gas, and the reactant gas comprises one or more of oxygen (02), tetraethyl orthosilicate (TEOS) (Si(OC2H5)4), or silane (SiH4).
In an analogous art, Ngo discloses wherein the first gas source comprises a reactant gas, and the reactant gas comprises one or more of oxygen (02), tetraethyl orthosilicate (TEOS) (Si(OC2H5)4), or silane (SiH4) (para 0021; TESO).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Yanoma’s method by adding Ngo’s disclosure in order to provide reactant gas to the processing chamber for semiconductor processing.
With respect to claim 7, Yanoma/Ngo discloses the valve system of claim 6.

In an analogous art, Ngo discloses wherein the second gas source comprises a carrier gas provided to the second gas source flow line, and the carrier gas comprises one or more of argon (Ar), helium (He), or nitrogen (N2) (para 0021; He, nitrogen or argon).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Yanoma’s method by adding Ngo’s disclosure in order to provide carrier gas to the processing chamber for semiconductor processing.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yanoma/Ngo in view of CRUSE et al. (US 2012/0227817, hereinafter Cruse).
With respect to claim 8, Yanoma/Ngo discloses the valve system of claim 7.
Yanoma/Ngo does not explicitly disclose wherein the first gas source flow line is fluidly coupled to a first gas source diverter flow line fluidly coupled to the first gas source flow line through a first gas diverter valve, and wherein the first gas diverter valve comprises a two-way valve that is configured to be in a normally closed position with respect to the first gas source diverter flow line.
In an analogous art, Cruse discloses wherein the first gas source flow line is fluidly coupled to a first gas source diverter flow line fluidly coupled to the first gas source flow line through a first gas diverter valve (para 0023; diverter valve), and wherein the first gas diverter valve comprises a two-way valve that is configured to be in a normally closed position with respect to the first gas source diverter flow line (para 0023; two-way diverter valve).

With respect to claim 9, Yanoma/Ngo/Cruse discloses the valve system of claim 8.
Yanoma/Ngo does not explicitly disclose wherein the first gas source valve is configured to move between a source open position and a source closed position, wherein, in the source open position, the reactant gas is configured to flow to the primary flow line, and in the source closed position, the reactant gas is configured to flow to the first gas source diverter flow line.
In an analogous art, Cruse discloses wherein the first gas source valve is configured to move between a source open position and a source closed position (para 0040; open or close position of the valves to selectively allow the gas to the chamber), wherein, in the source open position, the reactant gas is configured to flow to the primary flow line, and in the source closed position, the reactant gas is configured to flow to the first gas source diverter flow line (para 0023).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Yanoma/Ngo’s method by adding Cruse’s disclosure in order to provide gases selectively to the processing chamber according to the   processing requirements.
With respect to claim 10, Yanoma/Ngo/Cruse discloses the valve system of claim 9.
Yanoma/Ngo does not explicitly disclose wherein the second gas source valve is configured to move between a source open position and a source closed position, wherein, in 
	In an analogous art, Cruse discloses wherein the second gas source valve is configured to move between a source open position and a source closed position (para 0040; open or close position of the valves to selectively allow the gas to the chamber, wherein, in the source open position, the carrier gas is configured to flow to the primary flow line, and in the source closed position, the carrier gas is prevented from flowing to the primary flow line (para 0052 and 0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Yanoma/Ngo’s method by adding Cruse’s disclosure in order to provide gases selectively to the processing chamber according to the   processing requirements.
With respect to claim 11, Yanoma/Ngo/Cruse discloses the valve system of claim 10 wherein, when the first gas source valve is in the source open position, the second gas source valve is in the source open position (merely having different open/close valve positions are not critical).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yanoma in view of Ngo and further in view of Cobb.
With respect to claim 14, Yanoma discloses a substrate processing system (fig. 2), comprising: a processing chamber (chamber 5 of fig. 2); and a valve system (valve system comprise of multiple valves) fluidly coupled to the processing chamber and configured to control flow of gas into the processing chamber (valves fluidly coupled to the chamber 5 and control the 
Yanoma discloses multiple flow lines connected to the primary flow line via valves V1 to V8 (fig. 2).
Yanoma does not explicitly disclose that the flow lines can comprise of oxygen (02) flow line; a tetraethyl orthosilicate (TEOS) (Si(OC2H5)4) flow line; a silane (SiH4) flow line ; and a carrier gas flow line fluidly coupled to the primary flow line through a carrier gas source valve; and wherein the carrier gas source valve is positioned upstream within the primary flow line with respect to the oxygen source valve, the TEOS source valve, and the silane source valve.
In an analogous art, Ngo discloses that the flow lines can comprise of oxygen (02) flow line (para 0021; reactant gas can be oxygen); a tetraethyl orthosilicate (TEOS) (Si(OC2H5)4) flow line (para 0021; TEOS); a silane (SiH4) flow line (para 0021; there can be different types of reactant gases); and a carrier gas flow line fluidly coupled to the primary flow line through a carrier gas source valve; and wherein the carrier gas source valve is positioned upstream within the primary flow line with respect to the oxygen source valve, the TEOS source valve, and the silane source valve (having different type of flow lines for different gases  is not critical).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Yanoma’s method by adding Ngo’s disclosure in order to provide different gases to the processing chamber for semiconductor processing.
Yanoma does not explicitly disclose positioning a substrate upon a substrate support within the processing chamber.
In an analogous art, Cobb discloses positioning a substrate upon a substrate support within the processing chamber (para 0029; substrate support 216 for supporting a substrate s in the process chamber 214).

With respect to claim 15, Yanoma/Ngo/Cobb discloses the substrate processing system of claim 14, wherein the oxygen source valve, the TEOS source valve, and the silane source valve are configured to be in a normally open position with respect to the primary flow line (merely adjusting the vlaves is not critical).
With respect to claim 16, Yanoma/Ngo/Cobb discloses the substrate processing system of claim 14.
Yanoma does not explicitly disclose that wherein a carrier gas source is configured to be fluidly coupled with the carrier gas flow line, and the carrier gas source comprises a carrier gas and the carrier gas comprises one or more of argon (Ar), helium (He), or nitrogen (N2).
In an analogous art, Ngo discloses wherein a carrier gas source is configured to be fluidly coupled with the carrier gas flow line, and the carrier gas source comprises a carrier gas and the carrier gas comprises one or more of argon (Ar), helium (He), or nitrogen (N2) (para 0021; He, nitrogen or argon).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Yanoma’s method by adding Ngo’s disclosure in order to provide carrier gas to the processing chamber for semiconductor processing.
With respect to claim 17, Yanoma/Ngo/Cobb discloses the valve system of claim 14, wherein the valve system further comprises a gas manifold, and the primary flow line is formed at least partially through the oxygen source valve, at least partially through the TEOS source valve, at least partially through the silane source valve, at least partially through the carrier gas source valve, and at least partially through the gas manifold (Yanoma; para 0013-0015; diffenet gas sources with different valves contribute to the primary flow line).

Claim 19 is  rejected under 35 U.S.C. 103 as being unpatentable over Yanoma/Cobb in view of Ngo.
With respect to claim 19, Yanoma/Cobb discloses the method of claim18.
Yanoma does not explicitly disclose wherein the first gas comprises one or more of oxygen (02), tetraethyl orthosilicate (TEOS) (Si(OC2H5)4), or silane (SiH4), and the second gas comprises one or more of argon (Ar), helium (He), or nitrogen (N2).
In an analogous art, Ngo discloses wherein the first gas comprises one or more of oxygen (02), tetraethyl orthosilicate (TEOS) (Si(OC2H5)4), or silane (SiH4), and the second gas comprises one or more of argon (Ar), helium (He), or nitrogen (N2)(SiH4) (para 0021; TESO).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Yanoma/Cobb’s method by adding Ngo’s disclosure in order to provide reactant gas to the processing chamber for semiconductor processing.

Claim 20 is  rejected under 35 U.S.C. 103 as being unpatentable over Yanoma/Cobb in view of Iyer et al. (US 2007/0082507, hereinafter Iyer).
With respect to claim 20, Yanoma/Cobb discloses the method of claim18.
	Yanoma/Cobb discloses providing a third gas to the processing chamber through a third gas source valve that fluidly couples a third gas source flow line to the primary flow line (Yanoma; fig. 2; there  are multiple gas soruce valves connected to the primary flow line).	
Yanoma/Cobb does not explicitly disclose replacing the third gas source valve with an adapter plate that fluidly decouples the third gas source flow line from the primary flow line.
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Yanoma/Cobb’s method by adding Iyer’s disclosure in order to control the flow of gas in a processing chamber.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MOHAMMAD M CHOUDHRY/               Primary Examiner, Art Unit 2816